This cause is practically identical with our No. 20872, (page 519 of this volume) the same appellants, the same class of felony, and the same facts, except one case is for the theft of two sheep, and one for the theft of three sheep from the same person, the dates of the offense being only one day apart.
The same facts, procedure, and practically identical bills, with the same trial court's qualifications.
We are of the opinion that the same rules of law govern this cause as were announced in the above numbered companion case, and on the reasoning and authorities cited in No. 20872, this judgment is reversed and the cause remanded.